Citation Nr: 0332471	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-01 952A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. W.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1969 
to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April and November 1999 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The veteran testified before the 
undersigned in June 2003; a transcript of that hearing is 
associated with the claims file.


REMAND

The veteran has claimed that he injured his left knee during 
a period of National Guard duty in November 1975.  Although 
the National Personnel Records Center and State Adjutant 
General have indicated they have no records associated with 
the veteran's Army National Guard service, additional efforts 
to ascertain the dates of the veteran's National Guard 
service are warranted.  In particular, the RO should attempt 
to verify that the veteran performed National Guard duty on 
or about November 22, 1975, through Department of Defense pay 
records or other logical sources.  

The Board also notes that, at the time of his June 2003 
hearing, the veteran reported current VA treatment for his 
knee problems.  Insofar as the claims file currently contains 
VA records dated only in 1998, remand to obtain more 
contemporary medical evidence is indicated.  Additional 
attempts to ensure that all identified non-VA medical records 
are associated with the claims file would also be useful.

Following the above development, the veteran should be 
scheduled for an appropriate examination to determine the 
nature and etiology of claimed knee disorders.  

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, in April 2001, the RO sent the veteran a letter 
in which it attempted to provide the notice required under 
38 U.S.C.A. § 5103(a).  However, this letter advised the 
veteran that he was to send the requested information and 
evidence within 60 days of the date of the letter.  Although 
the time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  In light of the fact that 
the case is otherwise being remanded for necessary evidential 
development, during the remand period the RO should also 
inform the veteran and his representative that 
notwithstanding any prior information to the contrary, a full 
year is allowed to respond with additional evidence.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the RO should 
request the veteran to furnish 
information concerning the approximate 
dates of post-service treatment for right 
and/or left knee complaints at VA and/or 
non-VA facilities, to include Pioneer 
Memorial Hospital in Pineville, Oregon 
from approximately 1977 to 1997.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take all necessary 
steps to obtain copies of records 
identified by the veteran.  

3.  In any event, the RO should associate 
with the claims file records of post-
service VA treatment or evaluation of 
either knee.  The RO should also document 
efforts to locate additional records of 
treatment for either knee at Madigan Army 
Hospital, Fort Lewis, Washington, from in 
or around 1975/1976.  Responses, negative 
or positive, should be placed in the 
claims file.  

4.  The RO should also request relevant 
pay records to verify the veteran's 
claimed National Guard duty on or about 
November 22, 1975, through Defense 
Accounting and Finance Service (DFAS), 
Fort Benjamin Harrison, Indiana 46249-
0001.  The RO should otherwise exhaust 
official sources in an effort to confirm 
or refute such duty period.  If no record 
of duty in November 1975 is found, that 
fact should be clearly noted in the 
claims file.  

5.  The RO should advise the veteran if 
any identified records are not obtained 
and request him to submit the outstanding 
evidence.

6.  Following the above, the RO should 
make arrangements for an appropriate 
examination to determine the nature and 
etiology of the right and left knee 
disabilities.  The claims file must be 
made available and the examiner is 
requested to note review of such in the 
completed examination report.  The 
examiner is requested to identify the 
appropriate current diagnoses for all 
existing left and right knee 
disabilities.  

For each diagnosed right knee disability 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that such was caused by in-
service knee traumas in 1970 or 1971, or 
whether such is otherwise related to the 
veteran's verified active service period.  

If, and only if Army pay records or other 
official sources verify that the veteran 
had National Guard duty on or about 
November 22, 1975, the VA examiner is 
asked to determine whether any current 
left or right knee disability was caused 
by, or worsened in severity due to, the 
reported November 1975 injury.

The examiner is asked to provide a 
rationale for the conclusions reached.  

7.  The RO should undertake any other 
development it determines to be 
indicated.

8.  After the above has been completed, 
the RO should readjudicate the claims 
based on consideration of all evidence of 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


